                                                                                                                                                            ).    .····
~" jf.    • ·. ,..
         AO 245B (Rev. d2/08/20i9) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of! )    rJ-
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November 1, 1987)
                                         v.

                               Silvino Gonzalez-Leyva                                    Case Number: 3:19-mj-22109




         REGISTRATION NO. 85328298

         THE DEFENDANT:
          lg] pleaded guilty to count(s) _l_o_f_C_o_m-'p,_l_ai_n_t_ _ _ _ _ _ _ _ _---l~ll.LU""-"o.u;J~~+-B"Blt+FeRJ'lf"kt-
                                                                                       BY
          D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                               Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

          D The defendant has been found not guilty on count(s)
                                                                                  -----------------'--~--
          D Count(s)                                                                      dismissed on the motion of the United States.
                            -----------------~



                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                       -:6, TIME SERVED                            D                                           days

           lg] Assessment: $10 WAIVED lg] Fine: WAIVED
           lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                           charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, May 24, 2019
                                                                                       Date of Imposition of Sentence

                                ./_,
          Received · , · (/
                             /M·~,
                                                                                       :Micfiae[J. Seng
                        DUSM
                                                                                       HONORABLE MICHAEL J. SENG
                                                                                       UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                         3:19-mj-22109
